Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 9, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00251-CV



                IN RE SILVERTIP HOLDINGS, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              164th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-54805

                         MEMORANDUM OPINION

      On April 6, 2022, Silvertip Holdings, LLC filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable C. Elliott
Thornton, presiding judge of the 164th District Court of Harris County, to determine
the date upon which relator received notice or had actual knowledge of the
November 11, 2022 final judgment.
      Relator has not established that it is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.




                                          2